GREENKRAFT, INC. 2530 S. Birch Street Santa Ana, CA 92707 January 29, 2014 Loan Lauren P. Nguyen Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Greenkraft, Inc. (formerly known as Sunrise Global, Inc.) Amendment No. 1 to Form 8-K Filed January 29, 2014 File No. 000-53047 Dear Ms. Nguyen In connection with the above referenced filing being filed with the Securities and Exchange Commission on the date hereof, we hereby acknowledge that: 1. We are responsible for the adequacy and accuracy of the disclosure in the above referenced filing; 2. Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission with taking any action with respect to the above referenced filing; and 3. We may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, GREENKRAFT, INC. By: /s/George Gemayel George Gemayel President
